Pannell, Judge.
1. The defendant bank, which had been sued as guardian of three minor children, filed its appeal, with the proper certificate of review, from the trial court’s action in overruling two motions to dismiss the complaint filed by it in behalf of two of the minor children. Subsequently to the entering of the order appealed from, the plaintiff filed a material amendment to his petition bringing it in two counts based upon two different theories. Since the orders overruling the motions to dismiss do not go the petition as amended, the questions raised on this appeal have become moot and cannot be decided by this court at this time. Cotton States Mut. Ins. Co. v. Tiller, 116 Ga. App. 275 (157 SE2d 57).
2. The plaintiff, in a cross appeal, complains of various statements or rulings in the order of the trial judge which constitute his reasons for refusing to dismiss the complaint. These rulings and reasons given have also become moot by reason of the filing of the amendment. Accordingly, the cross appeal cannot be decided.

Main appeal and cross appeal dismissed.


Jordan, P. J., and Eberhardt, J., concur.

Seay & Sims, Clifford Seay, for appellant.
Smalley & Cogburn, John M. Cogburn, Jr., for appellee.